Case 6:21-cv-00128 Document 1-2 Filed 02/05/21 Page 1 of 7




              EXHIBIT A
                  Case 6:21-cv-00128 Document 1-2 Filed 02/05/21 Page 2 of 7

                                                                                                  USOO8989216B2


(12) United States Patent                                                       (10) Patent No.:                US 8,989,216 B2
       Mann et al.                                                              (45) Date of Patent:                       Mar. 24, 2015

(54) DIAMETERVERSIONING DICTIONARY                                         (56)                    References Cited
(75) Inventors: Robert Mann, Carp (CA); Mike                                               U.S. PATENT DOCUMENTS
                         Vihtari, Kanata (CA)                               2010/03 11392 A1* 12/2010 Stenfelt et al. ................ 455,411
                                                                            2012/0158994 A1*       6, 2012 McNamee et al. .              TO9,238
(73) Assignee: Alcatel Lucent, Boulogne-Billancourt                         2013/0064.093 A1       3/2013 Ridel et al. .................... 370,236
                           FR
                         (FR)                                                            FOREIGN PATENT DOCUMENTS
(*) Notice:              Subject to any distic the t d t                   EP                1916797 A1 * 6, 2009
                         patent 1s extended or adjusted under
                         U.S.C. 154(b) by 67 days.                                            OTHER PUBLICATIONS
                                                                           3rd Generation Partnership Project; Technical Specification Group
(21) Appl. No.: 13/436,321                                                 Core Network and Terminals; Policy and Charging Control (PCC)
                                                                           over Gx reference point (Release 10) 3GPP TS 29.212V10.5.0 (Dec.
(22) Filed:              Mar. 30, 2012                                     2011). www.3gpp.org.
                                                                           Calhoun, Loughney, Guttman, Zorn, Arkko, Diameter Base Protocol,
(65)                            Prior Publication Data                     Network Working Group.
       US 2013/O259.065A1                  Oct. 3, 2013                    * cited by examiner
                                                                           Primary Examiner — Un C Cho
(51) Int. Cl.                                                              Assistant Examiner — Natali N Pascual Peguero
     H04L 29/06                         (2006.01)                          (74) Attorney, Agent, or Firm — Kramer Amado P.C.
(52) U.S. Cl.
       CPC .................................. H04L 63/0892 (2013.01)       (57)                     ABSTRACT
       USPC ............................ 370/465; 370/466; 370/467         Embodiments of the invention provide a flexible Diameter
(58) Field of Classification Search                                        command dictionary for 3rd Generation Partnership Project
       CPC                      HO4L 29/06163: HO4L 1/OOO1: HO4L           (3GPP) network nodes wherein context-specific definitions
              - ------ --- --              29,06068. H04L29,06095          are defined to apply to different versions and releases of 3GPP
       USPC .......................................... 370,465,466,467     standards.
       See application file for complete search history.                                   16 Claims, 2 Drawing Sheets

                                                    2O6 209                                               2O5 207
                            2O3                 r                            200                       r
                                                 \        Diameter Versioning Dictionary              7
                                        AWP                              Definition(s)
                                 -               Default                 Context-specific Definitions                 21
                                                 Definition A1
                            213
                                N                Default
                                                 Definition A2
                            217 | AVP3           Default                 Context-specific Definitions                 219
                                N                Definition A3
                                                                  Context 1 Definition A3-1
                                                                  Context 2 Definition A3-2
                                                                  Context 4 | Definition A3-4                         225
                                                 Default                 Context-specific Definitions
                            2. AWP N             Definition AN pnext            Definition AN-M                       24
                                2 commands Default                        Definition(s)
                                       "and Definition c1                                                              223
                                 N               Default                Context-specific Definitions                  -
                                     Command 2 Definition C2      Context 1 Definition C2-1
                                                                  Context 3 Definition C2-3
                                              d Nefault           Context-specific Definitions
                                     99"NDefinition CN ContextXDefinition CN-X
      Case 6:21-cv-00128 Document 1-2 Filed 02/05/21 Page 3 of 7


U.S. Patent           Mar. 24, 2015       Sheet 1 of 2   US 8,989,216 B2




                                                107




                    117

     115      GXX

                                                111




                119




                                      FIG. 1
         Case 6:21-cv-00128 Document 1-2 Filed 02/05/21 Page 4 of 7


U.S. Patent          Mar. 24, 2015          Sheet 2 of 2                 US 8,989,216 B2




                    2O6. 209                                           2O5 207

                   \ Diameter Versioning Dictionary                1      /
   216      AVP     \ N             Definition(s)
         AVP 1      Default N             Context-specific Definitions           211
                    Definition A1
                                    Context 1   Definition A1-1
                   Default

   217 AVP3         Default               Context-specific Definitions           219
     N              Definition A3
                                    Context 1 Definition A3-1
                                    Context 2 Definition A3-2
                                    Context 4 Definition A3-4                    225
                                          Context-specific Definitions
   201 AVP N       Default
                   Definition AN    context Definition AN-M                      204.
    21 commands Default                    Definition(s)
           "a      Definition c1                           ,,,                   223
     -             Default                Context-specific Definitions        -
         Command 2 Billion C2       Context 1 Definition C2-1
                                    Context 3 || Definition C2-3
         Command NDefault           Context-specific Definitions
                   Definition CN Context X Definition CN-X




                                          FIG 2
                Case 6:21-cv-00128 Document 1-2 Filed 02/05/21 Page 5 of 7


                                                       US 8,989,216 B2
                                1.                                                                       2
        DIAMETERVERSONING DCTIONARY                                       comprising: a definition for a Diameter protocol command or
                                                                          attribute value pair (AVP) wherein the command or AVP is
               FIELD OF THE DISCLOSURE                                    defined by a default definition unless a specific context
                                                                          applies in which case the command or AVP is defined by a
   The disclosures made herein relate generally to the tele               context-specific definition.
communications industry. The invention discussed herein is
in the general classification of a device capable of operation in                  BRIEF DESCRIPTION OF THE DRAWINGS
a mode compatible with different versions of the 3GPP stan
dards and a method for operating according to different ver                  Some embodiments of apparatus and/or methods in accor
Sions of the 3GPP Standards at the PCRF node.                        10   dance with embodiments of the present invention are now
                                                                          described, by way of example only, and with reference to the
                        BACKGROUND                                        accompanying drawings in which:
                                                                             FIG. 1 illustrates a simplified block diagram of nodes of a
   This section introduces aspects that may be helpful in                 3GPP network; and
facilitating a better understanding of the invention. Accord         15     FIG. 2 illustrates a data structure according to an embodi
ingly, the statements of this section are to be read in this light        ment of the invention.
and are not to be understood as admissions about what is in               In the figures, like features are denoted by like reference
the prior art or what is not in the prior art.                            characters.
   The 3rd Generation Partnership Project (3GPP) attempts to
create a uniform third-generation mobile phone system.                                    DETAILED DESCRIPTION
3GPP standards are called releases and different functionality
is present in the different versions of the releases. The 3GPP              FIG. 1 illustrates various elements of a 3rd Generation
standards continue to evolve and the major releases of the                Partnership Project (3GPP) network 100. Policy and Charg
standards can be differentiated using Supported features.                 ing Rule Function (PCRF) nodes 101, 103 can be a Home
However, there also may be differences between minor ver             25   PCRF101 oraVisiting-PCRF 103 and communicate between
sions of the 3GPP standards that render them incompatible                 themselves via the 3GPP-Standard-defined S9 interface 105.
with each other. In addition, different vendors might imple               PCRF 101 communicates with Application Function (AF)
ment major versions at different stages or at different time              node 107 via the 3GPP-Standard-defined RX interface 109.
resulting in different implementations of a particular major              PORE 101 communicates with a Policy and Charging
version which can lead to compatibility issues when interact         30   Enforcement Function (PCEF) node 111 via 3GPP-standard
ing with network nodes from different vendors.                            defined GX interface 113. PCRF 101 communicates with a
   Diameter is a computer networking protocol for AAA (Au                 Bearer Binding and Event Reporting Function (BBERF)
thentication, Authorization and Accounting) defined in Inter              node 115 via 3GPP-Standard-defined GXX interface 117. The
net Engineering Task Force (IETF) RFC 3588, which is                      BBERF 115 functionality can be implemented as a part of a
hereby incorporated by reference. 3GPP Network nodes com             35   Serving Gateway (S-GW) 119. The S9, Rx, Gx and GXX
municate using Diameter commands and to maintain exten                    interfaces are defined by 3GPP Technical Specifications (TS)
sibility, typically use a Diameter command dictionary to pro              29.215, 29.214, 29.212, and 29.212 standards respectively. In
vide the format of commands and Attribute Value Pairs                     the context of Diameter messaging, the interfaces S9, Rx, Gx
(AVPs). Definitions of Diameter commands, their associated                and GXX are referred to as applications. Commands and AVPs
AVPs, and whether one is optional or mandatory are expected          40   can have definitions specific to a particular application even
to be static but unfortunately can vary with different versions.          for the same 3GPPVersion or Release.
Incompatibility issues between different network nodes run                   Diameter protocol communications sessions are estab
ning different versions of a major release can include not only           lished by sending a session request message to the PCRF 101.
different definitions of an AVP but also the behavior or imple            For example, a PCEF would use a GX Credit Control Request
mentation of various commands. A traditional Diameter com            45   (CCR) message; a BBERF would use a GXX CCR message;
mand dictionary implementation is limited in how it can                   an AF node would use an RX AA-Request (AAR) message. A
address these issues.                                                     PCRF peer would use an S9 CCR message. These session
  Hence, there is a need for a system for handling Diameter               request messages include a Supported-Features Attribute
commands with improved flexibility.                                       Value Pair (AVP) to inform the receiving node about the
                                                                     50   required and optional features that the initiating node Sup
              SUMMARY OF THE DISCLOSURE                                   ports.
                                                                             PCRF nodes typically need to interact with multiple nodes
   Embodiments of the invention provide a tangible non                    in the network, many of which could be from various vendors,
transitory storage device readable by a machine, embodying                thus it is advantageous if the PCRF node is flexible in terms of
a Diameter protocol command dictionary comprising: a defi            55   being able to interwork with different versions and different
nition for a Diameter protocol command or attribute value                 implementations of the 3GPP standards. The following
pair (AVP) wherein the command or AVP is defined by a                     description focuses on a PCRF node although embodiments
default definition unless a specific context applies in which             of this invention can apply to other 3GPP nodes as well.
case the command or AVP is defined by a context-specific                     Embodiments of the present invention provide a Diameter
definition.                                                          60   versioning dictionary which is a Diameter Command Dictio
  In some embodiments the context comprises a specific                    nary that supports multiple versions of the 3GPP protocol and
version of a 3rd Generation Partnership Project (3GPP) stan               hence multiple variations of Diameter commands.
dard.                                                                        FIG. 2 illustrates a conceptual representation of a data
   In some embodiments the specific version comprises a                   structure for a Diameter versioning dictionary 200. The dic
proprietary version of the 3GPP standard.                            65   tionary contains entries for Diameter commands 201 and
   Other embodiments of the invention provide a network                   AVPs 203 with corresponding definitions 204, 205. Each
node comprising a Diameter protocol command dictionary                    command and AVP has a corresponding default definition 206
                Case 6:21-cv-00128 Document 1-2 Filed 02/05/21 Page 6 of 7


                                                       US 8,989,216 B2
                                3                                                                      4
which defines the command or AVP for all versions of the                    The Diameter versioning dictionary can be implemented as
3GPP standardifno context exception applies. Thus, context               an Extensible Markup Language (XML) file. The following
specific definitions are optional so that for example AVP2               listing segment illustrates examples of Diameter versioning
213 has only a single definition “Default Definition A2 that             dictionary entries for a RAT-Type (Radio Access Technol
applies for all releases of the 3GPP standard and similarly,             ogy). The default definition for a RAT-Type AVP (attribute
“Command 1214 has a single definition “Default Definition                code=1032) defines the mFlag as “FORBIDDEN”. A con
C1.                                                                      text-specific definition for the RAT-Type AVP defines the
   In addition, the Diameter versioning dictionary 200 can               mFlag as “REQUIRED in the cases where the “versionCon
accommodate exceptions to the default definitions by defin               text'      is      applicable,      that      is,     where       the
                                                                    10
ing one or more context-specific definitions 207 for each AVP            “minorVersion’="MARCH 2009” and the following other
or command. Each context-specific definition (e.g.: “Defini              conditions also apply: application: Vendorld/featureListld/
tion A1-1' 211) is indexed by a context (e.g.: "Context 1                featureList matches any of Gx:3GPP/1/1 or Rx:3GPP/1/
209). A context identifies a specific condition to be met for the        1 or GXX:3GPP/1/O:
corresponding context-specific definition to apply. A context       15
can comprise a specific 3GPP standard Such as a major release                <attribute code=1032
(e.g.: Release 10) or a specific version of a major release Such                 vendorName="3GPP
as a minor release (e.g.: Release 10.4). A minor release could                   name="RAT-Type
also be referenced by a release date (e.g. MARCH 2009). A                        ormat=ENUMERATED
                                                                                 mFlag-“FORBIDDEN
context can also comprise a custom or proprietary implemen                       pFlag=“OPTIONAL
tation of a 3GPP standard from a specific vendor, identified by                  vFlag="REQUIRED
a custom label or identifier.                                                    encrypt="true'
   Note that a single context can act as a key for multiple                      register="true'
                                                                                 proprietary="false'
definitions, thus for example with reference to FIG. 2. “Con                  <attribute code=1032
text 1” could represent “Release 8.4” and define “AVP 1215          25          vendorName="3GPP
as “Definition A1-1 211 and define AVP 3’ 217 as “Defi                           name="RAT-Type
inition A3-1219 and define “Command 2221 as “Definition                          ormat=ENUMERATED
                                                                                 mFlag="REQUIRED
C2-1' 223. “Context 2 could represent “Release 9.2” and                          pFlag=“OPTIONAL
define “AVP 3” 217 as “Definition A3-2 225. In this way,                         vFlag="REQUIRED
multiple versions of a 3GPP standard can be accommodated            30           encrypt="true'
by a single, flexible Diameter versioning dictionary.                            register="true'
                                                                                 proprietary="false'
   The Diameter versioning dictionary interoperates with the                     <versionContext
Diameter protocol stack on the PCRF node. When the PCRF                            <tns:majorVersion application="Gx">
node needs to perform a "dictionary function' or “dictionary                        <tns:supported Features vendorId="3GPP featureListId=“1”
lookup' on or for a Diameter message, the PCRF first selects        35                   featureList='1'>
                                                                                   <tns:majorVersion
the 3GPP version required to communicate with the peer                             <tns:majorVersion application="Rx's-
node, or required for the specific Diameter session as appro                        <tns:supported Features vendorId="3GPP featureListId=“1”
priate. The PCRF either knows the version that the peer node                             featureList='1'>
                                                                                   <tns:majorVersion
is running or the Diameter message indicates the version (in                       <tns:majorVersion application="Gxx's-
the Supported-Features AVP). The PCRF can check the ver             40
                                                                                    <tns:supported Features vendorId="3GPP featureListId=“1”
sion to find the proper definition of the command (e.g: AVPs,                            featureList='0's
optional/mandatory). This selected 3GPP version is then used                       <tns:majorVersion
as a context during command look-up in the dictionary to                           <tns:minorVersion MARCH 2009<tns:minorVersion
                                                                                 <versionContext
access information about the given version of the command                    </attributes
corresponding to the context or version. Definition attributes      45
for commands can include whether it is optional or manda
tory that the command itself is Supported and can include                   The above example illustrates an example of a context
AVPs and whether each AVP is optional or mandatory.                      specific entry in a Diameter versioning dictionary for an AVP.
   Examples of dictionary functions performed by a PCRF                  Context-specific entries for Diameter commands can be simi
node that require correct version control of Diameter mes           50   larly defined in a Diameter versioning dictionary using the
sages include: inquiries about commands (e.g.: syntax); Vali             embodiments of the present invention as would be apparent to
dation of commands (e.g.: received from other nodes); for                persons skilled in the art.
matting/building Diameter messages to send to other nodes;                  The description and drawings merely illustrate the prin
and translating Diameter messages between two versions                   ciples of the invention. It will thus be appreciated that those
when a PCRF is an intermediary between two nodes running            55   skilled in the art will be able to devise various arrangements
at different versions (e.g.: a GW node running at 3GPP                   that, although not explicitly described or shown herein,
Release 7.1 and an application Function (AF) node running at             embody the principles of the invention and are included
3GPP Release 8.1.)                                                       within its spirit and scope. Furthermore, all examples recited
   Conceptually the Diameter versioning dictionary contains              herein are principally intended expressly to be only for peda
every command for all Supported versions (releases) of the          60   gogical purposes to aid the reader in understanding the prin
3GPP protocol. Note that not all commands are supported in               ciples of the invention and the concepts contributed by the
each version. For example, a newer version may introduce                 inventor(s) to furthering the art, and are to be construed as
new commands and possibly not support older commands.                    being without limitation to Such specifically recited examples
Each command will have one or more entries for the AVPs                  and conditions. Moreover, all Statements herein reciting prin
that it supports for a given version and whether or not the         65   ciples, aspects, and embodiments of the invention, as well as
command and/or any of the AVPs are mandatory or optional                 specific examples thereof, are intended to encompass equiva
for that version.                                                        lents thereof.
               Case 6:21-cv-00128 Document 1-2 Filed 02/05/21 Page 7 of 7


                                                      US 8,989,216 B2
                              5                                                                     6
   It should be appreciated by those skilled in the art that any          6. The network node of claim 5, wherein said specific
block diagrams herein represent conceptual views of illustra            version comprises a proprietary version of said 3GPP stan
tive circuitry embodying the principles of the invention.               dard.
Numerous modifications, variations and adaptations may be                 7. The tangible non-transitory storage device of claim 2,
made to the embodiment of the invention described above            5
                                                                        wherein said context can be a major release or a minor release
without departing from the scope of the invention, which is             of said 3GPP Standard.
defined in the claims.
  What is claimed is:                                                      8. The tangible non-transitory storage device of claim 7.
   1. A tangible non-transitory storage device readable by a            wherein said minor release of said 3GPP standard may be
machine, embodying a Diameter protocol command dictio              10   identified by either a specific version number or release date.
nary comprising: a first definition for a Diameter protocol               9. The network node of claim 5, wherein said context can
command, wherein said Diameter protocol command is                      be a major release or a minor release of said 3GPP standard.
defined by a first default definition unless a first context              10. The network node of claim 9, wherein said minor
applies in which case said command is defined by a context              release of said 3GPP standard may be identified by either a
specific definition, and the Diameter protocol command dic         15   specific version number or release date.
tionary Supports multiple versions of a standard, a second                 11. A network node comprising a Diameter protocol com
definition for a Diameter protocol attribute value pair (AVP),          mand dictionary comprising: a definition for a Diameter pro
wherein said Diameter protocolor AVP is defined by a second             tocol command, wherein the Diameter protocol command
default definition unless a second context applies in which             comprises a command default definition and a command first
case said AVP is defined by a second context-specific defini            context specific definition; and a definition for a Diameter
tion, wherein said Diameter protocol command dictionary                 protocol attribute value pair (AVP), wherein the Diameter
interoperates with a Diameter protocol stack to perform func            protocol AVP comprises an AVP default definition and an
tions for processing Diameter messages.                                 AVP first context specific definition and the Diameter proto
   2. The tangible non-transitory storage device of claim 1,            col dictionary Supports multiple versions of a standard, where
wherein said specific context comprises a specific version of      25   said Diameter protocol command dictionary interoperates
a 3' Generation Partnership Project (3GPP) standard.                    with a Diameter protocol to perform functions for processing
  3. The tangible non-transitory storage device of claim 2,             Diameter messages.
wherein said specific version comprises a proprietary version             12. The network node of claim 11, wherein the Diameter
of Said 3GPP Standard.
   4. A network node comprising a Diameter protocol com            30   protocol command further comprises a command second
mand dictionary comprising: a first definition for a Diameter           context specific definition.
protocol command, wherein said Diameter protocol com                      13. The network node of claim 11, wherein the Diameter
mand is defined by a first default definition unless a first            protocol AVP further comprises AVP second context specific
context applies in which case said command is defined by a              definition.
context-specific definition, and the Diameter protocol com         35     14. The network node of claim 11, wherein the command
mand dictionary Supports multiple versions of a standard, a             first context specific definition and the AVP first context spe
second definition for a Diameter protocol attribute value pair          cific definition may be identified by eithera Diameter version
(AVP), wherein said command or AVP is defined by a second               number or release date.
default definition unless a second context applies in which               15. The tangible non-transitory storage device of claim 1,
case said AVP is defined by a second context-specific defini       40
                                                                        wherein said Diameter protocol command dictionary is for
tion, wherein said Diameter protocol command dictionary                 matted in an Extensible Markup Language (XML) file.
interoperates with a Diameter protocol stack to perform func
tions for processing Diameter messages.                                   16. The network node of claim 4, wherein said Diameter
   5. The network node of claim 4, wherein said specific                protocol command dictionary is formatted in an Extensible
context comprises a specific version of a 3" Generation Part       45   Markup Language (XML) file.
nership Project (3GPP) standard.                                                               k   k   k   k   k
